DETAILED ACTION
This Office Action is in response to RCE filed October 28, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2 and 5 are objected to because of the following informalities:
On line 14 of claim 1, “interface” should be inserted between “said” and “device”.
On line 2 of claim 2, “detector” should be replaced with “detection”.
On line 2 of claim 5, “detector” should be replaced with “detection”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.

(2) Further regarding claim 1, Applicants originally disclosed in paragraph [0012] of current application that “said classic well is maintained substantially floating during a detection time interval during which the presence or absence of said particle is detected (emphasis added)”, and in paragraph [0147] of current application that “A classic well is a medium or high doped semiconductor well contacted with metal layers to other devices and usually has a large number of free carriers that behave in a collective way, sometimes denoted as a “sea of electrons (emphasis added).”  However, Applicants did not originally disclose that “said undoped fully depleted layer on the classic side of said interface device is maintained substantially floating during a detection time interval (emphasis added)” as recited on lines 19-20, because the classic well and the undoped fully depleted layer are different from each other, especially when Applicants originally stated and defined that “A classic well is a medium or high doped semiconductor well” as the underlined portion of the sentence from paragraph [0147] of current application shows.
Claims 2-13 depend on claim 1, and therefore, claims 2-13 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Regarding claim 1, it is not clear how “said undoped fully depleted layer on said quantum side of said device is maintained floating” as recited on lines 14-15, and then “said undoped fully depleted layer on the classic side of said interface device is maintained substantially floating” as recited on lines 19-20, because (a)  these two limitations, when combined, suggest that the same undoped fully depleted layer can be “maintained floating” in one part and then be “maintained substantially floating” in another part, and (b) it is not clear how the undoped fully depleted layer can be locally maintained floating in one region and substantially floating in another region when the phrase “floating” and “substantially floating” mean different electrical coupling mechanisms.
Claims 2-13 depend on claim 1, and claims 2 and 5 depend on claim 4, and therefore, claims 2-13 are also indefinite.
(2) Regarding claim 10, it is not clear how the undoped fully depleted layer can be “very low doped (n--, p--) silicon”, because a doped layer cannot be an undoped layer.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Wang et al. (US 10,446,700)
Noel et al. (US 9,093,499)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM – 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        March 24, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815